Citation Nr: 0202186	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  01-10 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disability.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from September 1943 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO), which denied service connection for a dental disability 
as the evidence did not show a dental condition related to 
service for which compensation was payable.  



FINDINGS OF FACT

1.  The RO granted the veteran noncompensable service 
connection for outpatient treatment purposes for teeth 8 and 
11 in 1952; in 1964, the RO granted service connection for 
missing teeth 9 and 10 due to dental trauma.

2.  The dental evidence of record indicates that the veteran 
had facial injury and trauma to teeth 8 through 11 during 
service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, dental 
trauma involving teeth 8 and 11 (in addition to teeth 9 and 
10) was incurred during his active naval service.  38 
U.S.C.A. § 1712 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.381, 
17.161 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate that the veteran lost his 
upper front left central and lateral incisors (teeth 9 and 
10) during authorized athletics (boxing).  A dental 
prosthesis (an upper bridge), replacing teeth 9 and 10, was 
recommended and provided him during service.  His first, in-
service dental examination, dated in September 1943, and his 
January 1946 service separation dental examination reveal 
that his wisdom teeth (numbered 1, 16, 17 and 32) were 
missing on both occasions.  

By January 1952 rating decision, service connection was 
granted for teeth 8 through 11 (from the right upper central 
incisor to the left upper cuspid).  In January 1964, the RO 
granted service connection for teeth 9 and 10, based on 
service trauma.  

In February 2000, the veteran filed a dental claim for 
injuries he alleged occurred in boot camp in 1943 when three 
front teeth were fractured and a bridge was "put in."  He 
indicated that, since service, he was seen last in January 
2000 by Dr. Siegrist because a "tooth broke off."  

Pursuant to action for additional assistance on behalf of the 
veteran, the RO in February 2000 obtained the veteran's 
signed authorization for release of information, and used 
that to obtain copies of treatment records from J. Siegrist, 
D.D.S., showing that on periodic oral evaluation in May 2000, 
the veteran was furnished adult prophylaxis and four bitewing 
X-ray films; in June 2000, restorative dentistry was 
accomplished; and in November 2000, extraction of tooth 
number 8 was recommended.  The RO's very thorough development 
action above is deemed to have satisfied VA's obligations to 
the veteran under the recently-enacted Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. § 5103 (West Supp. 
2001).

By November 2000 rating decision, the RO denied service 
connection for a dental condition because the evidence did 
not show a dental disability related to service for which 
compensation could be paid.  The veteran perfected a timely 
appeal.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2001).  

Outpatient dental services and treatment, and related dental 
appliances, shall be furnished only for a dental condition or 
disability which is service connected and compensable in 
degree or which is a service-connected dental condition or 
disability due to combat wounds or other service trauma.  
38 U.S.C.A. § 1712.  

Those veterans having a service-connected noncompensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma may be authorized any 
treatment indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability.  38 C.F.R. § 17.161(c) (2001).  

Despite the RO's adjudication in 1952, which resulted in 
service connection for the veteran's noncompensable dental 
condition involving teeth numbers 8-11, he became eligible 
for treatment for his dental disability on a one-time 
completion basis only.  Later, in 1964, he was granted 
service connection due to dental trauma for teeth 9 and 10.  
The latter determination was based on in-service evidence 
that he sustained facial trauma during an authorized boxing 
event in service, and a denture was found to be in place from 
teeth 8-11 at the time of his service separation.  More 
recent dental evidence shows that the veteran's service-
connected noncompensable dental condition currently requires 
treatment including an upper bridge to take the place of his 
teeth 8-11.  The Board notes that the dental problem involves 
his exposed, front teeth, and it is only reasonable that the 
in-service boxing episode may very likely have caused this 
condition.  Thus, as the teeth in question were all anterior 
teeth and prone to sudden external trauma, it is concluded 
that there is an approximate balance of positive and negative 
evidence in connection with the merits of this case; applying 
the benefit-of-the-doubt rule in this instance, the Board 
believes that teeth 8-11 (including teeth 9 and 10) are 
service connected due to dental trauma.  38 U.S.C.A. 
§ 5107(b).  This action creates an exception to the general 
rule of a one-time, completed episode of VA dental treatment, 
so long as such treatment is reasonably necessary for the 
correction of such dental disability.  


ORDER

Entitlement to service connection for dental trauma involving 
teeth 8 and 11 is established.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

